Bussell, C. J.,
specially concurring. I agree in the result reached, and to all that is said in the headnotes, except that I dissent from the rulings in the 2d and 3d headnotes. Proof of a parol agreement for the sale of lands must “be made out so clearly, strongly, and satisfactorily as to leave no reasonable doubt as to the agreement/5 “It is a serious matter to substitute a parol sale of real estate for a deed." Printup v. Mitchell, 17 Ga. 558, 567 (63 Am. D. 258). See also Tidwell v. Garrick, 149 Ga. 291 (2a) (99 S. E. 872).